Exhibit 10.24


OMNIBUS AMENDMENT


This Omnibus Amendment (the "Amendment") is entered into as of September 2, 2016
by and between MeeMee Media Inc., a Nevada corporation (the "Company"), and KF
Business Ventures, LP, a California limited partnership (the "Holder"), with
reference to the following facts:


WHEREAS, the Company executed a Secured Promissory Note dated February 3, 2014
in the principal amount One Million United States Dollars (US $1,000,000.00) in
favor of the Holder, and the Company and the Holder entered into an Amendment
dated October 9, 2014 to the Secured Note (the "First Amendment"), and a Second
Amendment dated March 5, 2015 to the Secured Note (the "Second Amendment"), and
a Third Amendment dated April 6, 2016 (the "Third Amendment") (collectively, the
"Secured Note");


WHEREAS, the Company and the Holder executed a Security Agreement dated February
3, 2014, and the Company and the Holder entered into a First Amendment to
Security Agreement dated April 6, 2016 (collectively, the "Security Agreement");


WHEREAS, the Company has issued the following 12,000,000 warrants to Holder: (i)
the Amended and Restated Common Stock Purchase Warrant in the amount of
3,000,000 warrants dated as of February 3, 2014 (the "February 2014 Warrants");
(ii) Amended and Restated Common Stock Purchase Warrant in the amount of
5,000,000 warrants dated as of October 9, 2014 (the "October 2014 Warrants");
(iii) the Common Stock Purchase Warrant in the amount of 2,000,000 warrants
dated as of March 5, 2015 (the "March 2015 Warrants"); and (iv) the Common Stock
Purchase Warrant dated April 6, 2016 in the amount of 2,000,000 shares (the
"April 2016 Warrants")(the February 2014 Warrants, October 2014 Warrants, March
2015 Warrants and April 2016 Warrants are collectively referred to herein as the
"Warrants");


WHEREAS, on April 6, 2016, the Company entered into an additional Secured
Promissory note in the principal amount of $175,000 with Holder (the "$175,000
Note"), and an additional Secured Promissory note in the principal amount of
$25,000 with Holder (the "$25,000 Note");


WHEREAS, on May 6, 2016, the Company entered into an additional Secured
Promissory note in the principal amount of $250,000 with Holder (the "$250,000
Note"),


WHEREAS, on September 2, 2016, the Company and Holder have entered into a
$550,000 Secured Convertible Grid Promissory Note (the "$550,000 Note"), and in
connection therewith, the Company issued to Holder a Common Stock Purchase
Warrant in the amount of 11,000,000 shares (the "September 2016 Warrants");


WHEREAS, the Company and Holder desire to further enter into this Amendment;


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Holder hereby agree as follows:
1

--------------------------------------------------------------------------------




1.            Reduction of Conversion Price.  The Company and the Holder agree
that the "Conversion Price" as defined in the Secured Note, the $175,000 Note,
the $25,000 Note and the $250,000 Note shall be reduced to Five Cents ($0.05),
subject to adjustment as provided in the Secured Note, $175,000 Note, $25,000
Note and the $250,000 Note.


2.            Reduction of Exercise Price.  The Company and the Holder agree
that the "Exercise Price" as defined in the Warrants shall be reduced to Five
Cents ($0.05), subject to adjustment as provided in the Warrants.


3.            Amendment of Security Agreement. The Company and the Holder agree
that the definition of "Obligations" under the Security Agreement shall be
deemed to include the Secured Note, the $175,000 Note, the $25,000 Note, the
$250,000 Note and the $550,000 Note.


4.            Effect of Amendment.   The Secured Note, Security Agreement,
Warrants, $175,000 Note, $25,000 Note, and $250,000 Note shall remain in full
force and effect as amended by this Amendment, and are hereby ratified and
confirmed in all respects.  All capitalized terms not otherwise defined herein
shall have the meaning given to them in the Secured Note, Security Agreement,
Warrants, $175,000 Note, $25,000 Note, the $250,000 Note and the $550,000 Note.


5.            Cross-Default. The default by the Company under any one or more or
the Secured Note, the $175,000 Note, the $25,000 Note, the $250,000 Note and the
$550,000 Note (collectively, the "Notes"), the Security Agreement, the Warrants
or the September 2016 Warrants (collectively, the "Loan Documents"), shall
constitute a default by the Company under each of the Loan Documents.


6.            Board Position.  Subject to the Company obtaining a policy of
officers and directors liability insurance in an amount and with terms
satisfactory to the Holder, at any time on or after the closing of the Agreement
and Plan of Merger dated May 19, 2015, as amended (the "Merger
Agreement") between the Company and All Screens Media, LLC, a Nevada limited
liability company, Holder may appoint one member to the Company's Board of
Directors and the Company shall ensure such appointee as appointed to the
Company's Board of Directors.


7.            Financing Approval.    At any time which $1,000,000 or more in the
aggregate is outstanding under the Secured Note, the $175,000 Note, the $25,000
Note, the $250,000 Note and the $550,000 Note, the Company may not issue any
debt, convertible debt or equity securities to any third party, or enter into
any agreement with any third party for any such issuances. without first
obtaining the prior written consent of Holder; provided, however, nothing herein
shall be deemed to require the approval of Holder to issue the Company
securities described in the Merger Agreement.


8.            Company Representations. In order to induce Holder to enter into
the $550,000 Note and make the loans contemplated thereby, the Company hereby
represents and warrants to Holder as of the date hereof and each such loan, and
at all times the Loan Documents, or any of them have been outstanding:


a.
The Company is, and has been, duly incorporated, validly existing and in good
standing under the laws of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently

2

--------------------------------------------------------------------------------




conducted. Company is not, and has not been, in violation or default of any of
the provisions of its articles of incorporation or bylaws.


b.
The Company has, and has had, the requisite corporate power and authority to
enter into and to perform its obligations and consummate the transactions
contemplated by the Loan Documents, and each of them. The execution and delivery
of the Loan Documents, and each of them, by the Company, the performance of its
obligations and the consummation by the transactions contemplated thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company's stockholders in connection herewith or therewith.  Each of the Loan
Document to which it is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, or (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.



c.
The Notes, Warrants and September 2016 Warrants (collectively, the
"Securities"), are, and have been, duly authorized and, when issued, constitute
valid and binding obligations of the Company.  The shares of common stock of the
Company issuable upon conversion or exercise of the Securities, when issued in
accordance with the terms of the Loan Documents, will be validly issued, fully
paid and nonassessable, free all restrictions of any kind, including, without
limitation, restrictions of the right of the holder to vote the shares so
issued, other than restrictions on transfer pursuant to the Loan Documents and
applicable securities laws and regulations. The Company has reserved from its
duly authorized capital stock the maximum number of shares of common stock of
the Company issuable upon conversion or exercise of the Securities.



d.
The Company does not have, and has not had, 200 or more stockholders of record.







[Remainder of Page Left Blank]










3

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and the Holder have caused this Omnibus
Amendment to be executed as of the date first set forth above.



 
COMPANY:
   
 
MEEMEE MEDIA INC.
 
 
 
 
 
/s/ MARTIN DOANE
 
Martin J. Doane, Executive Chairman
 
       
HOLDER:
     
KF Business Ventures, LP
 
a California limited partnership
     
By:
Kopple Financial, Inc.
a California corporation,
Its General Partner
         
By:
/s/ ROBERT KOPPLE
     
Robert C. Kopple, Its President
     












4